Citation Nr: 1733817	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  10-27 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include a major depressive disorder and bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel






INTRODUCTION

The Veteran had active service from November 1972 to May 1982. He had additional active service from May 1982 to August 1987 which was found by a January 1989 VA administrative decision to be dishonorable, in effect barring any VA benefits based on or arising from such period of service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for bipolar disorder. The issue has since been broadened based on evidence of diagnosis of major depressive disorder. In his substantive appeal, the Veteran requested a Board hearing at his local RO. In correspondence dated July 2010, the Veteran requested to withdraw his hearing request.  Thus, the Board will proceed with adjudication of the issues. 38 C.F.R. § 20.704(d). In December 2013 and September 2016, the Board remanded this issue for further development. That development has been accomplished, and the claim has now been returned to the Board for further action. Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

A psychiatric disorder was not manifest during active duty; a psychosis did not onset within one year of separation from active duty; and a psychiatric disorder is not attributable to such service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). The duty to notify has been met. See VA correspondence dated July 2009. The Veteran has not alleged prejudice with regard to notice. The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). In light of the foregoing, nothing more is required.

Regarding the duty to assist, all identified and authorized records relevant to the matter have been requested or obtained. The record includes available service treatment records, VA treatment and examination reports, and statements in support of the claim. The Veteran has not identified any additional records that should be obtained prior to appellate consideration. The evidence of record is sufficient for the Board's review. The Board finds there is no evidence of any additional existing pertinent records. Further attempts to obtain additional evidence would be futile. Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied. See U.S.C.A. § 5103A; 38 C.F.R. §3.159 (2016). 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. The VA medical opinions obtained in this case are adequate, as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4). The available medical evidence is sufficient for an adequate determination. There has been substantial compliance with all pertinent VA law and regulations, and to adjudicate the claim would not cause any prejudice to the appellant.

II. Analysis

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a). Psychosis is a qualifying chronic disease. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Here, the Veteran claims that his psychiatric disorder, to include a major depressive disorder and bipolar disorder, is related to his active service. In this regard, the Board notes that his service treatment records for the period of honorable active service reflect a January 1978 mental health evaluation which revealed no evidence of psychiatric disorder.  

Private treatment records reflect the Veteran has received treatment for bipolar disorder and depression since April 2008. A record dated June 2009 show the Veteran as being diagnosed with major depressive disorder. The examiner did not opine as to etiology of the bipolar disorder or major depressive disorder.  

At a May 2014 VA examination, the examiner diagnosed recurrent, moderate major depressive disorder. The examination report records the Veteran's assertions that he had mental health problems which began in 1980 or 1981. The Veteran also asserted that he started to see and hear things in 1988 and has continued to hallucinate since. The examiner noted that the Veteran's most recent psychiatric treatment report dated February 2014 reflects that the Veteran denied hallucinations. The examiner opined that, as there was no evidence that indicated mental health problems from 1972 to 1982, the Veteran's mental health disorder is less likely than not related to the Veteran's military service. 

In light of the inadequacy of this opinion, the Veteran was afforded a VA addendum opinion. The examiner reviewed the Veteran's claim file and previous VA examination report. The October 2016 addendum opinion affirmed the prior opinion that the Veteran's psychiatric disorders were less likely as not related to or had their onset during active service from November 1972 to May 1982. As rationale for her opinion, the examiner stated the Veteran reported non-credible psychiatric symptoms in his May 2014 VA examination and that his reported symptoms were likely due to a personality disorder.    

According to VA treatment records the Veteran has been continuously treated for major depressive disorder and bipolar disorder. The treatment records are negative for any opinion as to etiology of the psychiatric disorders.

After consideration of the evidence of record, including as discussed above, the Board finds that the preponderance of the evidence weighs against the Veteran's claims of entitlement to service connection for a psychiatric disorder to include a major depressive disorder and bipolar disorder. The Board finds that the October 2016 medical examiner's addendum opinion is both well-reasoned and thorough, having considered the entire record, including the Veteran's medical history and having provided specific medical evidence for the opinions rendered.  Therefore, the medical opinion warrants probative weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). There is no probative evidence that a psychiatric disorder first manifested during active service, demonstrated continuity of  symptomatology since discharge from active service, or manifested within one year of service discharge.  Thus, presumptive service connection is not warranted. 38 U.S.C.A. §§ 1112; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).

Consideration has also been given to the Veteran's personal assertion that his psychiatric disorder is a result of active service and first manifested in service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case fall outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). Acquired psychiatric disorders are not conditions readily amenable to lay diagnosis or probative comment regarding etiology. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Veteran is competent to report observable symptoms.  However, no symptoms of an acquired psychiatric disorder manifesting in service or within a year of discharge have been identified. There is also no indication that he is competent to etiologically link any such symptoms to a current diagnosis. He is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation. Nothing in the record demonstrates that he received any special training or acquired any medical expertise as to acquired psychiatric disorders. See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012). Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  

Thus, the preponderance of the evidence weighs against the Veteran's claims of entitlement to service connection for a psychiatric disorder to include major depressive disorder and bipolar disorder. As the preponderance of the evidence is against the claims, there is no reasonable doubt to be resolved, and the claims must be denied. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to service connection for a psychiatric disability, to include a major depressive disorder and bipolar disorder, is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


